Case 2:18-cv-03955-ES-CLW Document 19 Filed 08/16/19 Page 1 of 2 PageID: 50




                             UNITED STATES DISTRICT COURT
                            DISTRICT OF NEW JERSEY - NEWARK

TZVI A. ZEMEL,                                )     Case No.: 2:18-cv-03955-WHW-CLW
                                              )
                                              )
               Plaintiff,                     )
       vs.                                    )     STIPULATION OF DISMISSAL
                                              )
                                              )
GOLD’S GYM,                                   )
                                              )
               Defendant.                     )
                                              )

       It is hereby stipulated and agreed by and between counsel for Plaintiff, Tzvi A. Zemel and

Defendant, Gold’s Gym., that the above-entitled action is hereby dismissed against Defendant,

Gold’s Gym, with prejudice and without attorneys’ fees and costs pursuant to Rule 41(a)(1)(A)(ii)

of the Federal Rules of Civil Procedure.

Dated: August 16, 2019

Respectfully submitted,


 /s/ Daniel D. Barnes                             /s/ Daniel Zemel
 Daniel D. Barnes, Esq.                           Daniel Zemel, Esq.
 CSG Attorneys at Law                             Zemel Law LLC
 One Boland Drive                                 1373 Broad Street – Suite 203-C
 West Orange, NJ 07053                            Clifton, NJ 70130
 (973) 530-2097                                   (862) 227-3106
 dbarnes@csglaw.com                               dz@zemellawllc.com
                                                  Attorney for Plaintiff
Case 2:18-cv-03955-ES-CLW Document 19 Filed 08/16/19 Page 2 of 2 PageID: 51




                                 CERTIFICATE OF SERVICE

       I hereby certify that on August 16, 2019, a true and correct copy of the foregoing document

was sent to all counsel of record via the Court’s ECF filing system.

                                                              /s/ Daniel Zemel
                                                              Daniel Zemel, Esq.
